IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00106-CR

HOLDEN DOUGLAS CRUCET,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-04890-CRF-272


                                      OPINION


      Holden Crucet appeals from a conviction for aggravated assault with a deadly

weapon. Crucet complains that the trial court abused its discretion by denying his

motion for new trial because he received ineffective assistance of counsel, that his due

process rights were violated due to the unreasonable deadlines for filing a motion for

new trial in criminal cases, and that his equal protection rights were violated because of

the difference between issues that are required to have been raised within a motion for
new trial in civil and criminal appeals. Because we find no reversible error, we affirm the

judgment of the trial court.

INEFFECTIVE ASSISTANCE OF COUNSEL

        In his first issue, Crucet complains that the trial court abused its discretion by

denying his motion for new trial alleging that he received ineffective assistance of counsel

in the sentencing phase of his trial after his open plea of guilty. Crucet alleges several

failures of his trial counsel, including the failure to present medical records to the

probation officer preparing his presentence investigation (PSI), the failure to have Crucet

evaluated by a neuropsychologist prior to sentencing, the failure to present expert

testimony regarding Crucet's traumatic brain injury (TBI) and post-traumatic stress

disorder (PTSD) as mitigating evidence during the sentencing hearing, and the failure to

withdraw for more than two weeks after Crucet's sentence was pronounced.

STANDARD OF REVIEW

        A defendant may move for a new trial based on ineffective assistance of counsel.

See Reyes v. State, 849 S.W.2d 812, 815 (Tex. Crim. App. 1993). When an appellant presents

his ineffective assistance claim to the trial court in a motion for new trial, an appellate

court analyzes that claim as a challenge to the denial of the motion for new trial. See

Charles v. State, 146 S.W.3d 204, 208 (Tex. Crim. App. 2004) (holding appropriate standard

of review for ineffective assistance claim brought forth in motion for new trial is abuse of

discretion), superseded by statute on other grounds as stated in State v. Herndon, 215 S.W.3d

901, 905 n.5 (Tex. Crim. App. 2007); see also Riley v. State, 378 S.W.3d 453, 457 (Tex. Crim.

Crucet v. State                                                                        Page 2
App. 2012), overruled on other grounds by Miller v. State, 548 S.W.3d 497 (Tex. Crim. App.

2018).

         We review a trial court's grant or denial of a motion for new trial for an abuse of

discretion. State v. Gutierrez, 541 S.W.3d 91, 97-98 (Tex. Crim. App. 2017); State v. Simpson,

488 S.W.3d 318, 322 (Tex. Crim. App. 2016); State v. Boyd, 202 S.W.3d 393, 401 (Tex. App.—

Dallas 2006, pet. ref'd). A trial court is given wide latitude in making the decision to grant

or deny a motion for new trial. Boyd, 202 S.W.3d at 401.

         In ruling on a motion for new trial, we apply a deferential standard of review.

Najar v. State, 618 S.W.3d 366, 371 (Tex. Crim. App. 2021). The trial court is the exclusive

judge of the credibility of the evidence presented at the motion for new trial hearing. Id.

We also defer to the trial court's credibility choices and presume that all reasonable fact

findings in support of the ruling have been made. State v. Thomas, 428 S.W.3d 99, 104

(Tex. Crim. App. 2014).

         In doing so, we "afford almost total deference to a trial court's fact findings, view

the evidence in the light most favorable to the trial court's ruling, and reverse the ruling

only 'if no reasonable view of the record could support' it." Id. (quoting Okonkwo v. State,

398 S.W.3d 689, 694 (Tex. Crim. App. 2013)). In the absence of express findings, we must

presume all findings in favor of the prevailing party. Najar, 618 S.W.3d at 371 (citing

Okonkwo, 398 S.W.3d at 694). We will reverse the trial judge's ruling "only if we discern

an abuse of discretion, that is, if the ruling is arbitrary or unsupported by any reasonable

view of the evidence." Id.

Crucet v. State                                                                         Page 3
APPLICABLE LAW

        In reviewing an ineffective assistance of counsel claim, we follow the United States

Supreme Court's two-pronged test in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed. 2d 674 (1984). Hernandez v. State, 726 S.W.2d 53, 56-57 (Tex. Crim. App.

1986). Under the first prong of the Strickland test, an appellant must show that counsel's

performance was "deficient." Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; Tong v. State,

25 S.W.3d 707, 712 (Tex. Crim. App. 2000). "This requires showing that counsel made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. To be

successful, an appellant must "show that counsel's representation fell below an objective

standard of reasonableness." Id., 466 U.S. at 688, 104 S. Ct. at 2064; Tong, 25 S.W.3d at 712.

        Under the second prong, an appellant must show that the "deficient performance

prejudiced the defense." Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; Tong, 25 S.W.3d at

712. The appropriate standard for judging prejudice requires an appellant to "show that

there is a reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different." Strickland, 466 U.S. at 694, 104 S. Ct. at 2068;

Tong, 25 S.W.3d at 712. The appellant must prove that his attorney's errors, judged by

the totality of the representation and not by isolated instances of error, denied him a fair

trial. Burruss v. State, 20 S.W.3d 179, 186 (Tex. App.—Texarkana 2000, pet. ref'd).

        It is not enough for the appellant to show that the errors had some conceivable

effect on the outcome of the proceedings. Id. The appellant must show that there is a

Crucet v. State                                                                         Page 4
reasonable probability that, but for his or her attorney's errors, the factfinder would have

had a reasonable doubt about his or her guilt or that the extent of the punishment

imposed would have been less. See id.; see also Bone v. State, 77 S.W.3d 828, 837 (Tex. Crim.

App. 2002). A reasonable probability is a probability sufficient to undermine confidence

in the outcome. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Tong, 25 S.W.3d at 712. An

appellant claiming ineffective assistance of counsel must affirmatively prove prejudice

from counsel's deficient performance. Mitchell v. State, 989 S.W.2d 747, 748 (Tex. Crim.

App. 1999). Review of trial counsel's representation is highly deferential. Tong, 25 S.W.3d

at 712. We indulge in a "strong presumption that counsel's conduct falls within the wide

range of reasonable professional assistance." Strickland, 466 U.S. at 689, 104 S. Ct. at 2065.

        It is the appellant's burden to overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial strategy. Id.; Tong,

25 S.W.3d at 712. Moreover, any allegation of ineffectiveness must be firmly founded in

the record, and the record must affirmatively demonstrate the alleged ineffectiveness.

Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). Failure to make the required

showing of either deficient performance or sufficient prejudice defeats the ineffectiveness

claim. Id.

        The trial court conducted an extensive hearing during which Crucet's trial counsel

testified regarding her representation of Crucet, a medical expert testified regarding his

review of Crucet's medical records and his opinion of what was necessary to present

mitigating evidence of Crucet's TBI and PTSD, and some of Crucet's medical records were

Crucet v. State                                                                         Page 5
admitted into evidence. After hearing the evidence and arguments of counsel, the trial

court denied the motion for new trial.

        Crucet argues that if his trial counsel had provided his medical records to the

probation officer who was preparing his PSI, had ensured that he was evaluated by

experts who could testify about the effects of his TBI and PTSD, and had called the

evaluating expert(s) to testify regarding his TBI, seizures, and other medical conditions,

that his sentence would have potentially been lower, including the possibility of

community supervision.

        Crucet was sentenced on the lower end of the punishment range for his second-

degree felony offense.    He had previously been placed on deferred adjudication

community supervision for evading arrest in a motor vehicle. Crucet had been fleeing

from law enforcement while riding a motorcycle at speeds over 150 miles per hour when

he crashed, resulting in his TBI. Crucet was still on the deferred adjudication community

supervision when he committed the instant offense, during which he entered a residence

and pointed a gun at one of the occupants in a threatening manner. The medical records

admitted into evidence and other testimony showed that Crucet's behavior at times was

not solely because of his TBI but was exacerbated by his use of alcohol and marijuana

against his doctor's advice after he sustained the TBI. The probation officer who prepared

the PSI stated that Crucet admitted to her that he had been drinking the night of this

offense.



Crucet v. State                                                                     Page 6
        The trial court was able to hear the evidence that Crucet contended his trial counsel

should have presented during the sentencing hearing and determined that the motion for

new trial should be denied on the basis of ineffective assistance of counsel. Our review

of the entire record leads us to conclude that, based on the evidence presented, Crucet

did not meet his burden pursuant to the second prong of Strickland to show that there

was a reasonable probability that but for his trial counsel's alleged errors, the sentence he

received would have been less. Further, because we have found that Crucet did not meet

his burden as to the second prong of Strickland, it is not necessary for us to address the

first prong as to whether his trial counsel's purported errors did or did not constitute

ineffective assistance. We overrule issue one.

DUE PROCESS VIOLATION

        In his second issue, Crucet complains that the motion for new trial deadlines in

the Texas Rules of Appellate Procedure violate the Due Process clause of the U.S.

Constitution and the Texas Constitution as applied to Crucet. Crucet contends that the

deadlines further deprived Crucet of the effective assistance of counsel on appeal. At the

outset, we note that an appellant is required to raise state and federal constitutional

claims as separate grounds with separate substantive analysis or argument provided for

each ground.      See Berry v. State, 233 S.W.3d 847, 855 n.3 (Tex. Crim. App. 2007).

Further, an appellant must show how the protection provided by the Texas Constitution

exceeds or differs from that provided to him or her by the federal constitution. Arnold v.

State, 873 S.W.2d 27, 33 (Tex. Crim. App. 1993). Crucet does not argue that the Texas

Crucet v. State                                                                        Page 7
Constitution provides different or greater protection than the United States Constitution.

Consequently, we will restrict our analysis of his claims to the applicable federal

constitutional provisions. See Flores v. State, 319 S.W.3d 697, 702 n.8 (Tex. Crim. App.

2010).

         Crucet contends that the 30-day deadline to file a motion for new trial in Rule of

Appellate Procedure 21 deprives him of his due process rights and is therefore,

unconstitutional as applied to him. See TEX. R. APP. P. 21. Rule 21 governs new trials in

criminal cases. A motion for new trial is a prerequisite to presenting an issue on appeal

when it is necessary to adduce facts not in the record. See TEX. R. APP. P. 21.2. The

deadline for filing a motion for new trial is thirty days after the date the court imposes or

suspends sentence in open court. TEX. R. APP. P. 21.4(a), (b). A trial court does not have

jurisdiction to consider a motion for new trial filed after the deadline. See State v. Dunbar,

297 S.W.3d 777, 780 (Tex. Crim. App. 2009).

         In this proceeding, Crucet did file a motion for new trial alleging that during the

punishment trial, counsel was ineffective. In support, Crucet attached the transcript from

the punishment trial and affidavits from various witnesses and his appellate counsel to

the motion. In the motion and in his brief on appeal, Crucet set forth a laundry list of

investigative actions his appellate counsel would have undertaken but for the deadline,

which include obtaining medical and psychological records from all of Crucet's medical

providers, interviewing witnesses, and having a neuropsychological evaluation

performed on Crucet.

Crucet v. State                                                                         Page 8
        Although Crucet provided an extensive list of the actions his appellate counsel

would have undertaken, he was able to present testimony as to those issues in the motion

for new trial hearing. This included the introduction and admission of some of Crucet's

medical records, general expert testimony regarding Crucet's TBI and PTSD and the need

for a psychological and neuropsychological evaluation, testimony from Crucet's father

who had also testified about Crucet's TBI and PTSD in the punishment trial, and

testimony from Crucet's trial counsel as to her strategic decisions relating to each of

Crucet's allegations of ineffectiveness in an attempt to convince the trial court to grant

him a new trial as to punishment; however, the trial court denied the motion for new

trial, and we have found that it was not an abuse of discretion for him to do so. 1

        While it has been held that an abatement might be an appropriate remedy for

counsel to file a motion for new trial where appellate counsel was unable to do so, or to

conduct a hearing on the motion for new trial; however, Crucet did not seek such a

remedy. See Ward v. State, 740 S.W.2d 794, 800 (Tex. Crim. App. 1987). Accordingly, we

express no view on that procedure as a potential remedy.

        Further, it has long been held that an application for a writ of habeas corpus is a

better method for raising an ineffective assistance claim. See Mitchell v. State, 68 S.W.3d




1
 This proceeding is somewhat unique in that the trial court was the factfinder during the punishment trial
and again at the motion for new trial. Because the factfinder was the same, the trial court in this proceeding
was in the position to hear the evidence at the punishment trial and determine what sentence it felt was
appropriate based on the evidence presented and then had the opportunity to reconsider its position
through a motion for new trial during which it heard additional evidence not presented and determined
that a new punishment trial based on the new evidence was not warranted.
Crucet v. State                                                                                        Page 9
640, 642 (Tex. Crim. App. 2002) ("A petition for writ of habeas corpus usually is the

appropriate vehicle to investigate ineffective-assistance claims."); Ex parte Torres, 943

S.W.2d 469, 475 (Tex. Crim. App. 1997) ("[I]n most ineffective assistance claims, a writ of

habeas corpus is essential to gathering the facts necessary to adequately evaluate such

claims."). The Supreme Court has held that an initial claim for ineffective assistance is

not procedurally barred in a habeas proceeding for failure to raise it on direct appeal,

recognizing that the Texas deadlines make it more effective to raise an ineffective

assistance of counsel claim by a post-trial application for a writ of habeas corpus. Trevino

v. Thaler, 569 U.S. 413, 429, 133 S.Ct. 1911, 185 L.Ed.2d 1044 (2013). Appellate counsel

made a strategic decision to first raise the ineffective assistance of counsel claim on direct

appeal in a motion for new trial even though Crucet had, and still has, what has been

held to be an adequate mechanism by an application for a writ of habeas corpus. 2 We

hold that the procedural deadlines to file and rule on a motion for new trial did not

deprive Crucet of due process even in the absence of sufficient time to compile what he

contends was needed information to be used for the motion for new trial hearing.

Accordingly, Crucet has not established that Rule 21.4 is unconstitutional as applied to

him in this proceeding. We overrule issue two.

EQUAL PROTECTION VIOLATION

        In his third issue, Crucet complains that the requirement that a motion for new


2
  We express no opinion as to what degree, if any, Crucet's ability to raise the ineffective assistance claim
in a writ of habeas corpus might or might not be limited by his appellate counsel's strategic choice to raise
the claim by direct appeal. See, e.g., Ex parte Nailor, 149 S.W.3d 125, 131-32 (Tex. Crim. App. 2004).
Crucet v. State                                                                                      Page 10
trial is required in criminal cases as a prerequisite to presenting an issue on appeal

violates the Equal Protection clause of the U.S. Constitution and the Texas Constitution,

and the Open Courts provision of the Texas Constitution. Crucet argues that criminal

rules of preservation and the civil rules differ unconstitutionally in that the civil rules do

not require a motion for new trial in order to preserve error. However, Crucet does not

cite to any examples of this disparity or how the disparity unfairly harms him. In support

of his argument, Crucet cites to State v. Herndon, 215 S.W.3d 901 (Tex. Crim. App. 2007).

However, Herndon does not support Crucet's assertion that his right to equal protection

was violated. Further, Crucet does not address the alleged Texas Constitution violations

at all, and we will not address them for the reasons stated in issue two. We overrule issue

three.

CONCLUSION

         Having found no reversible error, we affirm the judgment of the trial court.




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed December 7, 2022
Publish
[CR25]




Crucet v. State                                                                        Page 11